Wallace, C. J., dissenting:
• I dissent from the opinion and judgment of the majority, for the reason and upon the grounds set forth in the former opinion delivered in this case.
[Opinion delivered at the January Term, 1873.]
By the Court:
1. By the second section of the ‘‘Act concerning jurors in the City and County of San Francisco” (Stats. 1863, p. 573), it is provided, among other things, that, after the completion of the general list of grand and trial jurors by the Board of Supervisors, it shall be certified by the President and Clerk of the Board, and deposited with the County Clerk. We are satisfied that, under the true construction of the Act, the certificate of those officers appended to the list is conclusive against all inquiry thereafter into the regularity of the proceedings antecedent to the making of the certificate, and that in so far as the challenge interposed by the defendant, and the motion to set aside the indictment, were grounded upon the supposed irregularity in the proceedings of the Board, the motion and challenge were correctly denied.
2. The motion to set aside the indictment was, however, based upon the further ground that the Grand Jury was not summoned by the Sheriff.
*152It appears that on the 4th of November, 1872, the County Court made an order for the drawing and summoning of twenty-four persons to form a Grand Jury for the November term of that Court; the drawing was afterwards had according to the statute, and of the twenty-four persons whose names were drawn only fourteen were summoned and attended upon the Court; of these fourteen only three were accepted and sworn of the Grand Jury by whom the indictment in question here was subsequently found. The County Court, in order to complete the Grand Jury, thereupon entered an order reciting the fact that the number of persons summoned by the Sheriff and present in Court was insufficient to form a Grand Jury, and stating that, “whereas, it is the intention of the Court to submit to the examination of said Grand Jury, when formed, certain alleged acts of malfeasance and negligent performance of duty in connection with the Sheriff’s office of this city and county,” and thereupon directing that the Coroner of the said city and county summon from the body of the county, but not from bystanders, thirty good and lawful men to complete the Grand Jury, etc.
With the exception of the three persons who had been already accepted and sworn as aforesaid, the Grand Jury by which the indictment in question was found was composed of persons summoned by the Coroner under this order of the County Court.
The Act concerning Coroners (Stats. 1871-2, p. 408) provides that the Coroner shall perform the duties of Sheriff in all cases where the Sheriff is interested, or otherwise incapacitated from serving. The general duty of the Sheriff is to execute the process, writs, warrants, and orders of the Courts of justice and judicial officers. (Stats. 1851, p. 190.)
The cases in which this duty may be lawfully performed by the Coroner instead of the Sheriff are exceptional in their character. It does not appear that any criminal charge *153was pending against the Sheriff at the time the order of the County Court directing the Coroner to summon the Grand Jury was entered. If such a charge had been pending, however, we think that the order of the County Court could not have been supported. The duties of a Grand Jury extend to an inquiry into all public offenses committed or triable in the county. A due regard to the rights of all persons accused, or to be accused by the Grand Jury, requires that that body should be summoned by the officer intrusted by law with the performance of that duty. Even though a criminal charge be pending against the Sheriff at the time, yet so long as he continues to hold his office and discharge its general duties, other persons whose rights are to be affected by judicial proceedings, have a right to insist that he shall still perform the duties assigned by law to the incumbent of the office, and the mere suggestion of the Judge of the County Court entered of record to the effect that it was his intention to submit certain acts of official malfeasance and negligence to the consideration of the Grand Jury, when formed, did not operate to remove the Sheriff, or to cast the performance of his duties upon the Coroner. Undoubtedly, if a criminal charge had been actually pending against the Sheriff, the Court might have instructed the Grand Jury summoned by the Sheriff not to consider the charge against that officer, and might also, at the proper time thereafter, and after the discharge of the regular Grand Jury, have directed another one to be summoned by the Coroner instead of the Sheriff, for the purpose of investigating such charge. This course would have been within the rule laid down here in People v. Manahan, 32 Cal. 68.
3. The only remaining question is as to the right of the prisoner to present the objection by way of a motion to set aside the indictment. And of this we have no doubt. He *154had not been held to answer before the finding of the indictment, and, therefore, had no opportunity to challenge the panel on that ground. But had he been held to answer before the finding of the indictment, the objection that the Grand Jury was summoned by the Coroner, and not by the Sheriff, was not ground of challenge to the panel. (Hitt. G. L., Sec. 1767, et seq.) That an opportunity to present an objection of so grave a character must, however, be afforded the accused at some time and in some way is clear, and we think that it may be availed of by motion because not found as prescribed by law. (Crim. Prac. Act, Sec. 278.)
Judgment reversed and cause remanded, with directions to set aside the indictment.